                                                LAW OFFICES OF
                                         STEPHEN TURANO                                              9/7/21
                                                     ______

                                              sturano@turanolaw.com

 275 MADISON AVENUE                                                                                60 PARK PLACE
 35TH FLOOR                                                                                              SUITE 703
 NEW YORK, NY 10016                                                                              NEWARK, NJ 07102
        _____                                                                                          ______

 TEL (917) 974-1781                                                                               TEL (973) 648-6777
 FAX (212) 208-2981                                                                               FAX (212) 208-2981
                                                                                                        ______




                                             September 3, 2021

VIA ELCTRONIC FILING
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:    US v. Mosha, et al. 21 Cr. 92 (AJN)

Dear Judge Nathan:

        I respectfully submit this letter to request an extension of time to file pretrial motions for all
parties until October 15, 2021.

         The discovery in this case is voluminous. In addition, I am preparing for two trials: assisting with
a trial commencing on September 8, 2021: State of New Jersey v. Ted Connors, in New Jersey Superior
Court, Monmouth County Vicinage, Indictment 20-02-0273 and will be lead counsel in a month-long
trial on September 28, 2021, in United States v. Elmer Cruz-Diaz, Crim. No: 16-453 (CCC), before the
Honorable Claire C. Cecchi, U.S.D.J., in the United States District Court, District of New Jersey.

        The Government, through Assistant US Attorney Jonathan Rebold, consents to this request and
the attorneys for all other co-defendants have no objection to this request. Additionally, we request that
all dates in relation to motions be extended, including all response and reply papers.
 The Court GRANTS Defendant's request for an
                                                        Respectfully submitted,
 extension. The parties shall submit any pretrial
 motions by October 15, 2021.                           /s/ Stephen Turano
                                                        STEPHEN TURANO
 This resolves docket numbers 81, 102.
cc: All Parties (via ECF)                                                                   9/7/21
  SO ORDERED.
